                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

ROSS MITCHELL and BLANCA
MITCHELL,
                                                                         8:19CV570
                        Plaintiffs,

        vs.                                                    ORDER TO SHOW CAUSE

PATHE DIALLO, WERNER ENTERPRISES,
INC., WERNER TRANSPORTATION, INC.,
GRA-GAR, LLC, WERNER GLOBAL
LOGISTICS, INC., WERNER GLOBAL
LOGISTICS, U.S., LLC, WERNER
LEASING, LLC, WERNER MANAGEMENT,
INC., PHILLIPS MANUFACTURING, CO.,
PHILLIPS MANUFACTURING CO. OF
OHIO, LLC, and PHILLIPS REALTY, LLC,

                      Defendants.
       This matter comes before the court after a review of the docket and pursuant to NECivR
41.2, which states in relevant part: “At any time, a case not being prosecuted with reasonable
diligence may be dismissed for lack of prosecution.”
       Plaintiffs commenced this action on December 31, 2019. (Filing No. 1). On January 16,
2020, Plaintiffs filed a document titled “Proof of Service” purporting to show that defendant Pathe
Diallo was served by leaving the summons with a “person of suitable age” at her residence on
January 8, 2020. Additionally, on January 16, 2020, Plaintiffs filed Returns of Service purporting
to show the Werner defendants and Gra-Gar, LLC, were served by delivering a copy of the summons
and complaint with a legal secretary at 14507 Frontier Road Omaha, NE 68145, on January 7, 2020.
(Filing No. 7). To date, those defendants have not filed any responsive pleading or otherwise
appeared, and Plaintiffs have taken no further action against those defendants in this case. Plaintiffs
have a duty to prosecute the case and may, for example, seek default in accordance with the
applicable rules, voluntarily dismiss those defendants as parties, or take other action as appropriate.
Under the circumstances, Plaintiffs must make a showing of good cause for failure to prosecute or
the action must be dismissed as to those defendants. Accordingly,
       IT IS ORDERED: On or before April 16, 2020, Plaintiffs must show cause why this case
should not be dismissed as to defendants Pathe Diallo, Gra-Gar, LLC, and the Werner entities for
failure to prosecute or take some other appropriate action.


       Dated this 31st day of March, 2020.
                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge




                                                 2
